Citation Nr: 1113991	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  10-26 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lymphatic system disability, to include as secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1959.  
This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for chronic lymphocytic leukemia.  Jurisdiction over the Veteran's claim has remained with the RO in Winston-Salem, North Carolina.

In December 2010, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to non service-connected pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's lymphatic system disability is not related to in-service radiation exposure or otherwise related to a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a lymphatic system disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a lymphatic system disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2008 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the August 2008 letter.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records. 

The Veteran's August 2008 claim (VA Form 21-526), a March 2009 response to a Defense Threat Reduction Agency (DTRA) report, and a July 2010 letter indicate that the Veteran reported that he received Social Security Administration (SSA) benefits.  However, at the time of these reports the Veteran was between 75 and 77 years old.  Therefore, any SSA benefits that he would have been receiving were "old age" benefits and not disability benefits.  42 U.S.C.A. § 402 (West 2002).  Any such records are not relevant to his service connection claim and need not be obtained.

Under the VCAA, VA is obliged to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).
  
VA obtained a medical opinion through the VA Under Secretary for Benefits (Under Secretary) in accordance with the provisions of 38 C.F.R. § 3.311.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as leukemia, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for disabilities claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disability at issue is a radiogenic disease.

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  See also 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1112 prevents the grant of service connection on a direct incurrence basis).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records, including a November 2008 VA primary care administrative note and a November 2008 letter from a VA physician, reveal that the Veteran has been diagnosed as having chronic lymphocytic leukemia/small cell lymphocytic lymphoma. Thus, a current disability has been demonstrated. 

The Veteran has claimed on various occasions, including in his August 2008 claim, that he was exposed to ionizing radiation in service due to participation in atmospheric nuclear testing that was being conducted while he was stationed at the Yucca Flats in Nevada and that his current lymphatic system disability is related to that radiation exposure. 

As for presumptive service connection under 38 C.F.R. § 3.309(d), the following diseases are presumptively service-connected for radiation-exposed veterans: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation- risk activity.  38 C.F.R. § 3.309(d)(3)(i).

The term "radiation-risk activity" means, in pertinent part, onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  The term "onsite participation" means: (a) during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) during the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951 through July 1, 1952, August 7, 1956 through August 7, 1957 or November 1, 1958 through April 30, 1959; or (d) assignment to official military duties at Naval Shipyards involving the decontamination of ships that participated in Operation Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).

The Veteran has stated that he directly participated in tests involving the atmospheric detonation of a nuclear device while stationed in Nevada.  A March 2009 report from the Defense Threat Reduction Agency (DTRA) confirms that the Veteran participated in Operation TUMBLER-SNAPPER at the Nevada test site and that he directly witnessed a nuclear detonation in May 1952.  At that time, he was assigned to temporary duty with the 1st Marine Corps. Provisional Atomic Exercise Brigade.  During the detonation, his assigned unit was located in trenches 7,000 yards from ground zero.  Following denotation of the nuclear device, his unit was transported to the vicinity of an equipment display area which was within 500 to 600 yards of ground zero.

Although the Veteran engaged in onsite participation in a test involving the atmospheric detonation of a nuclear device and is therefore a radiation-exposed Veteran, his currently diagnosed chronic lymphocytic leukemia is specifically excluded under 38 C.F.R. § 3.303(d) as a disease for which presumptive service connection is warranted due to exposure to ionizing radiation.  

The Veteran has been diagnosed as having small cell lymphocytic lymphoma and that lymphomas (except Hodgkin's disease) are among the diseases listed as being subject to presumptive service connection under 38 C.F.R. § 3.309(d).  However, multiple sources of medical literature reflect that small cell lymphocytic lymphoma is synonymous with chronic lymphocytic leukemia.  See e.g. Small Lymphocytic Lymphoma, http://www.lymphomainfo.net/
nhl/types/sll.html (last visited March 8, 2011) (explaining that when cancer cells are found in the blood, small lymphocytic lymphoma is called chronic lymphocytic leukemia).  The Veteran and his representative were advised that the Board intended to consider this evidence, and were given an opportunity to respond, but have not submitted additional argument or evidence.

As chronic lymphocytic leukemia is specifically excluded under 38 C.F.R. § 3.309(d), the synonymous small cell lymphocytic lymphoma is also excluded.  Thus, for the above reasons, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(d).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. 38 C.F.R. § 3.311(a).  

The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia (except chronic lymphatic (lymphocytic) leukemia), thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2). 

When it is determined that a veteran was exposed to ionizing radiation as a result of onsite participation in the atmospheric testing of nuclear weapons, the veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified before its adjudication, the claim will be referred to the Under Secretary for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).  

If after review the Under Secretary is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from exposure to radiation in service, the Under Secretary shall so inform the RO of jurisdiction in writing.  The Under Secretary shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in this section.  If the Under Secretary determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).  

The Veteran's only diagnosed cancer of the lymphatic system is chronic lymphocytic leukemia/small cell lymphocytic lymphoma.  As chronic lymphocytic leukemia and its synonymous small cell lymphocytic lymphoma is specifically excluded as a radiogenic disease under 38 C.F.R. § 3.311 (b)(2), the procedural advantages and development of 38 C.F.R. § 3.311 do not apply in this case.

Nevertheless, radiation dose data was requested from DTRA in accordance with 38 C.F.R. § 3.311(a)(2)(i).  Based on the above described evidence of the Veteran's participation in Operation TUMBLER-SNAPPER, DTRA provided the following radiation dose estimates: an external gamma dose of 16 rem, an external neutron dose of 0.5 rem, an internal committed dose to the lymph nodes (alpha) of 0.3 rem, an internal committed dose to the lymph nodes (beta plus gamma) of 3 rem, and a total skin dose to any skin area (beta plus gamma) of 550 rem.

The Veteran's records were forwarded to the Under Secretary for a medical opinion as to the etiology of the current lymphatic system disability.  In a July 2009 memorandum, Lawrence R. Deyton, MSPH, MD opined that the Veteran's chronic lymphocytic leukemia was not likely attributed to in-service exposure to ionizing radiation.   

This opinion was based on an estimate of the likelihood that exposure to ionizing radiation was responsible for the Veteran's current lymphatic system disability using the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH).  For purposes of the estimated calculation, the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1952).  This assumption tended to increase the probability of causation as calculated by IREP.  Use of this method revealed that radiation exposure did not affect the risk of chronic lymphocytic leukemia.  For example, a study of nine population-based cancer registries in five medically advanced nations following radiation treatment of cancer of the uterine corpus found no association between radiation dose and chronic lymphocytic leukemia.  Other studies also concluded that chronic lymphocytic leukemia was not likely to be induced by radiation exposure.  For this reason, the IREP of NIOSH specifically excluded chronic lymphocytic leukemia from its categories of cancers.

The July 2009 opinion is accompanied by a detailed rationale which is consistent with the evidence of record.  Thus, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The remaining question is whether service connection for the Veteran's lymphatic system disability can be established on a direct basis. Combee, 34 F.3d at 1043-44; 38 U.S.C.A. § 1113(b).  However, the Veteran has not argued, and the evidence does not reflect, that his disability is otherwise related to service.

There is no evidence of any complaints of or treatment for cancer in the Veteran's service treatment records and his October 1959 separation examination was normal.  In addition, there have been no reports of and the evidence does not reflect a continuity of symptomatology and the evidence indicates that the Veteran's cancer did not manifest until many years after service.

If a chronic disease, such as leukemia, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing cancer in service and the Veteran has not reported in-service cancer symptoms.  Hence, service connection cannot be granted on that basis. 

The first clinical evidence of cancer is a May 2008 VA oncology consultation note which reveals that the Veteran was diagnosed as having neutropenia which had been present only since 1994.  There is no lay or medical evidence of earlier symptoms of cancer.

The absence of any evidence for decades after service weighs the evidence against a finding that the Veteran's lymphatic system disability was present in service or in the year or years immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the July 2009 opinion is the only medical opinion of record as to the etiology of the Veteran's current lymphatic system disability and it indicates that the current disability is not related to in-service radiation exposure.  There is no other medical evidence of a relationship between the current cancer and an in-service disease or injury, including radiation exposure, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's lymphatic system disability is related to service or that it manifested within a year after his November 1959 separation from service. 

The Veteran has expressed his belief that his current cancer is related to in-service radiation exposure.  However, as a lay person, he lacks the expertise to say that the cancer was caused by radiation exposure, as opposed to some other cause.  It would require medical expertise to evaluate the cancer, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2010).

Although the Veteran has received treatment by medical professionals for his cancer, none have attributed this disability to in-service radiation exposure or any other disease or injury in service.  Rather, the only medical opinion of record reflects that no such relationship between the current cancer and radiation exposure exists.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a lymphatic system disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a lymphatic system disability is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


